Citation Nr: 1616332	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  13-33 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to November 10, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Wade R. Boseley, Attorney 


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, from November 1990 to June 1991, and from August 1994 to December 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  At that time, the RO granted service connection for PTSD, with an initial disability rating of 30 percent, effective November 10, 2009.

In June 2015, this matter was before the Board and remanded for additional development.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal, other than the Veteran's June 2015 withdrawal of his informal hearing request.  The RO noted consideration of such withdrawal in its February 2016 Memorandum.

The issue of an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

VA received the Veteran's only claim for service connection for PTSD on August 1, 2007.  



CONCLUSION OF LAW

The criteria for an effective date of August 1, 2007, and no earlier, for the grant of service connection for PTSD are met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110, 7105(b) (West 2014); 38 C.F.R. §§ 3.159, 3.400, 20.200, 20.202, 20.204, 20.302(b), 20.1103 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
The Board observes that the Veteran has appealed with respect to the propriety of the effective date assigned for the grant of service connection for PTSD.  VA's General Counsel has held that no VCAA notice is required for such a downstream issue. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). Therefore, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, with regards to the earlier effective date claim, there is no outstanding information or evidence that would help substantiate the claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A. See VAOPGCPREC 5-04 (June 23, 2004). 

II. Earlier Effective Date Claim

The Veteran contends that service connection for PTSD should be granted from August 1, 2007, the date of receipt of VA's receipt of his claim.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later [emphasis added].  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Here, the first claim for service connection for PTSD was received by VA on August 1, 2007.

Per the June 2011 rating decision, the RO appears to have granted the November 10, 2009 effective date, as it was the date of a private psychological examination, by Dr. P.S., which held the first diagnosis of PTSD of record.  

With regard to the date of entitlement, the term "date entitlement arose" is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a) (an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  The date of entitlement in the present case is based on the legal requirements for PTSD, which include (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-V); (2) credible supporting evidence that the claimed in service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in service stressor.  38 C.F.R. § 3.304(f).

In this case, in the November 2009 evaluation, Dr. P.S. indicated that the Veteran returned from the Persian Gulf War sublimating his emotional distress and also diagnosed him with PTSD based on his experiences during that service.  Dr. P.S. thus effectively found that the Veteran had PTSD since the end of his service in 1994.  However, the Veteran did not file his claim for PTSD until August 1, 2007.  The date of claim is later than the date entitlement arose for service connection for PTSD (1994).  Accordingly, the Board concludes that August 1, 2007 is the proper effective date for the award of service connection for PTSD.  38 U.S.C.A. § 5107(b).  


ORDER

An effective date of August 1, 2007, and no earlier, for the award of service connection for PTSD is granted.
 

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the decision above, the Board granted an effective date of August 1, 2007 for service connection for PTSD.  The Board must return the claim to the RO so that it can rate his PTSD in the first instance - to include for the period from August 1, 2007.  

As to the increased rating claim for PTSD, from November 10, 2009, now on appeal, that matter is inextricably intertwined with the RO's adjudication of the Veteran's PTSD rating from the new August 1, 2007 effective date.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

As such, the RO must determine the Veteran's disability rating claim for PTSD, to include from the new service connection effective date of August 1, 2007.

Accordingly, the case is REMANDED for the following actions:

1. The RO should adjudicate the Veteran's PTSD claim, to specifically include making a determination as to his initial rating, effective from the new effective date for service connection of August 1, 2007.  

2.  The RO should perform any additional development it deems warranted.  

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the RO should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


